FILE COPY



                                   BILL OF COSTS

     TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                  No. 08-20-00047-CV

   In the Matter of the Guardianship of Janet Church, An Incapacitated Person

                                               v.



 (No. 18-0190-CP4 IN COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY)


Type of Fee         Charges             Paid                   By
MOTION FEE                     $10.00   NOT PAID               N/A
CLERK'S RECORD                 $10.00   UNKNOWN                UNKNOWN
SUPREME COURT                  $50.00   INDIGENT               INDIGENT
CHAPTER 51 FEE                 $30.00   INDIGENT               INDIGENT
STATEWIDE EFILING              $25.00   INDIGENT               INDIGENT
FEE                           $100.00   INDIGENT               INDIGENT
INDIGENT
FILING

 Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: $10.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
styled cause, as the same appears of record in this office.

                                          IN TESTIMONY WHEREOF, witness my hand
                                          and the Seal of the COURT OF APPEALS for
                                          the Eighth District of Texas, this March 12,
                                          2021.


                                          Elizabeth G. Flores, Clerk